Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 1/14/2021. 

Information Disclosure Statement
2. 	Applicant has filed Information Disclosure Statements on 1/14/2021 and 4/02/2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Corrected Drawings
3. 	The corrected drawings filed on 1/14/2021 are accepted.

4. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teaches or reasonably suggest an AAV2 capsid comprising SEQ ID NO: 176, which is in loop I of the AAV2 capsid and comprises mutations Q263G and S264A.
SQSGASN	WT AAV2 S262-N268 loop I
SGAGASN	SEQ ID 176
SGSGASN	Bowles AAV2 Q263G
SALGASN	Lochrie AAV2 Q263A/S264L



Moreover, the prior art does not teaches or reasonably suggest an AAV2 capsid comprising SEQ ID NO: 177, which is in loop IV of the AAV2 capsid and comprises mutations T450S, P451E, S452G, T454S, T455L, R459S, & Q461G.
NTPSGTTTQSRLQFS		WT AAV2 N449-S463 loop IV
NSEGGSLTQSSLGFS		SEQ ID 177
NTPSGAAAQSRLQFS		Wu AAV2 T454A-T456A
NTPSGTTTQSSLQFS		Maersch AAV2 R459S



The closest prior art to SEQ ID NO: 177, is the AAV2 capsid comprising T454-T456 mutations (Wu et al., J Virol, 2000, 74:8635-8647), as well as the R459S mutation of Maersch et al., (Virol, 2010, 397:167-175, see IDS filed 1/14/2021)
Moreover, the prior art does not teaches or reasonably suggest an AAV2 capsid comprising SEQ ID NO: 178 or SEQ ID NO:179, which are in loop V of the AAV2 capsid and comprises mutations S492D, A493G, D494E, E499D, & Y500F, and mutations Y500F, T503P, & K507T, respectively. 
TSADNNNSEYSWTGATK		WT AAV2 T491-K507  loop V
TDGENNNSDFS			SEQ ID 178 
        	  	                  SEFSWPGATT		SEQ ID 179 
TSADNNNSEFSWTGATK		Zhong AAV2 Y500F
TAADNNNSDYSWTGATK		Gao AAV2 E499D
TSGDNNNSEYSWTGATK		Maheshri AAV2 A493G



The closest prior art to SEQ ID NO: 178 or 179, is the AAV2 capsid comprising a Y500F mutation in Zhong et al., (PNAS, 2008, 105:7827-7832, see IDS filed 3/04/2019), and AAV2 capsid comprising a E499D mutation in Gao et al. (GenBank AAS99272, 2004, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Claims 29, 31, 33, 35-54 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633